ORDER APPROVING RESIGNATION FROM OKLAHOMA BAR ASSOCIATION PENDING DISCIPLINARY PROCEEDINGS

ALMA WILSON, Chief Justice.
Upon consideration of the Oklahoma Bar Association’s application for an order approv*153ing the resignation of Sylvia McCormick Spil-man pending disciplinary proceedings, this Court finds:
1. On April 19, 1995, Spilman submitted her -written affidavit of resignation from membership in the Oklahoma Bar Association pending disciplinary proceedings.
2. Spilman’s affidavit of resignation reflects that: a) it was freely and voluntarily rendered; b) she was not subject to coercion or duress; and e) she was fully aware of the consequences of submitting her resignation.
3. Spilman states in her affidavit of resignation that she is aware the following information has been brought to the attention of the Office of the General Counsel of the Oklahoma Bar Association:
On February 17, 1995, I, Sylvia McCormick Spilman, appeared at the Office of the General Counsel and notified Assistant General Counsel Janis Hubbard of my conviction in the District Court of Tulsa County, Case No. CF 94-920, State of Oklahoma v. Sylvia Spilman, for the charge of BRIBERY OF A STATE’S WITNESS. My notification of the Bar was in the spirit of cooperation to prevent further discredit to the profession.
4. Spilman is aware that the allegation set forth, if proven, would constitute violations of Rule 1.3 Rules governing Disciplinary Proceedings and Rule 8.4(a), (b), (c), and (d) of the Oklahoma Rules of Professional Conduct, Okla.Stat. tit. 5, chap. 1, app. 3-A (1991), and her oath as an attorney.
5. Spilman’s resignation pending disciplinary proceedings is in compliance with all the requirements set forth in Rule 8.1, Rules Governing Disciplinary Proceedings, Okla.Stat. tit. 5, chap. 1, app. 1-a (1991), and it should be approved.
6. The official roster address of Spilman as shown by Bar Association records is: Sylvia McCormick Spilman, P.O. Box 2404, Tulsa, OK 74101-2404.
7. No costs were incurred by the Oklahoma Bar Association in this matter.
IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Sylvia
McCormick Spilman’s name be stricken from the roll of attorneys. Because resignation pending disciplinary proceedings is tantamount to disbarment, Spilman may not make application for reinstatement prior to the expiration of five years from the date of this order. Pursuant to Rule 9.1, Rules Governing Disciplinary Proceedings, Okla.Stat. tit. 5, chap. 1, app. 1-A, Spilman shall notify all of her clients having legal business pending with her within twenty days, by certified mail, of her inability to represent them and of the necessity for promptly retaining new counsel. Repayment to the Client Security Fund for any monies expended because of the malfeasance or nonfeasance of the attorney, shall be a condition of reinstatement.
All the Justices concur.